i          i       i                                                                         i       i       i




                                   MEMORANDUM OPINION


                                           No. 04-09-00171-CR

                                       IN RE Adam S. DELGADO

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 8, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 23, 2009, relator Adam S. Delgado filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various pro se pretrial petitions for writ of habeas

corpus filed in the trial court. Relator alleges that in his pro se petitions for writ of habeas corpus

he complains that his bail is excessive. However, relator has been appointed counsel to represent

him in the criminal proceeding pending in the trial court for which he is currently confined. A

criminal defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919,

922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial




         … This proceeding arises out of Cause Nos. 2009-CR-1078 and 2009-CR-1079, styled State v. Adam Delgado,
           1

pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                    04-09-00171-CR

court has no legal duty to rule on pro se motions or petitions filed with regard to a criminal

proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922.

Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro se

petitions for writ of habeas corpus that relate directly to his confinement based on the criminal

proceeding pending in the trial court. Therefore, we conclude that relator has not shown himself

entitled to mandamus relief. Accordingly, the petition is denied. TEX . R. APP . P. 52.8(a).

                                                                    PER CURIAM

DO NOT PUBLISH




                                                -2-